 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7                                                  ***
 8    TRUSTEES OF THE OPERATING                              Case No. 2:17-cv-02686-APG-GWF
      ENGINEERS PENSION TRUST, et al.,
 9
                                           Plaintiffs,                    ORDER
10           v.
11    DIVERSIFIED CONCRETE CUTTING,
      INC., et al.,
12
                                         Defendants.
13

14          This matter is before the Court on Plaintiffs’ Memorandum in Support of Fees and Costs
15   Request (ECF NO. 34), filed on August 9, 2018. No party has filed an opposition and the time for
16   response has now expired.
17                                          BACKGROUND
18          On May 11, 2018, Plaintiffs filed their motion for judgment debtor exam (ECF No. 17)
19   and on May 15, 2018, the Court granted their motion. See ECF No. 19. The Court ordered
20   Defendant Mercurio to appear for a judgment debtor examination on June 22, 2018. Defendant
21   Mercurio did not appear for the judgment debtor examination as ordered. On July 3, 2018,
22   Plaintiffs filed their motion for order to show cause (ECF No. 26) and on July 26, 2018, the
23   Court conducted a hearing in this matter. On July 27, 2018, the Court granted Plaintiffs’ motion
24   for order to show cause and awarded Plaintiffs’ reasonable costs and attorney’s fees incurred in
25   preparing and filing their motion for order to show cause.
26                                            DISCUSSION
27          The Supreme Court has held that reasonable attorney fees must “be calculated according
28   to the prevailing market rates in the relevant community,” considering the fees charged by
                                                         1
 1   “lawyers of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S.

 2   886, 895-96 n. 11, 104 S.Ct. 1541 (1984). Courts typically use a two-step process when

 3   determining fee awards. Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). First, the

 4   Court must calculate the lodestar amount “by taking the number of hours reasonably expended on

 5   the litigation and multiplying it by a reasonable hourly rate.” Id. Furthermore, other factors should

 6   be taken into consideration such as special skill, experience of counsel, and the results obtained.

 7   Morales v. City of San Rafael, 96 F.3d 359, 364 n. 9 (9th Cir. 1996). “The party seeking an award

 8   of fees should submit evidence supporting the hours worked and rates claimed . . . [w]here the

 9   documentation of hours is inadequate, the district court may reduce the award accordingly.”

10   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Second, the Court “may adjust the lodestar, [only

11   on rare and exceptional occasions], upward or downward using a multiplier based on factors not

12   subsumed in the initial calculation of the lodestar.” Van Gerwen v. Guarantee Mut. Life Co., 214

13   F.3d 1041, 1045 (9th Cir. 2000).

14          Defendants request attorney’s fees in the amount of $2,511.00 for time expended in the

15   matter as well $472.65 for costs related to the order to show cause against Defendant Mercurio

16   for a total of $2,983.65. The amount is based on work performed by Nathan R. Ring, Esq. and at

17   an hourly rate of $360.00 and work performed by April Denni and Ryann Milton, paralegals

18   employed by Plaintiffs’ counsel’s office, at an hourly rate of $110.00. After reviewing

19   Plaintiffs’ counsel’s affidavit and itemized billing entries, the Court finds that $2,511.00 for fees

20   to prepare Plaintiff’s motion for order to show cause is excessive. The Court finds that the hours

21   involved in preparing Plaintiff’s motion for an order to show cause and labor related to such

22   motion should take no more than 5.0 hours of attorney labor. Therefore, the Court will reduce

23   Plaintiff’s attorney’s fees’s request by $612.00 to a total of $1,899.00. As a result, the Court will

24   award reasonable attorney’s fees in the amount of $1,899.00 and costs in the amount of $472.65

25   for a total of $2,371.65. Accordingly,

26   ...

27   ...

28   ...
                                                       2
 1          IT IS HEREBY ORDERED that Defendant Mercurio must pay the amount of

 2   $2,371.65 to Plaintiffs.

 3          IT IS FURTHER ORDERED that Defendant Mercurio is to make the payment to

 4   Plaintiffs no later than October 17, 2018 unless an objection is filed.

 5          Dated this 3rd day of October, 2018.

 6

 7
                                                           GEORGE FOLEY, JR.
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
